            CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA


 KELLY SCHULTZ, individually and on
 behalf of all others similarly situated,

                  Plaintiff,                         Case No.

 v.

 SKYROCKET MEDIA, LLC, a Utah limited
 liability company,

                  Defendant.



                   CLASS ACTION COMPLAINT AND JURY DEMAND

       Plaintiff Kelly Schultz (“Schultz” or “Plaintiff”) brings this Class Action Complaint and

Demand for Jury Trial against Defendant SkyRocket Media, LLC (“SkyRocket Media” or

“Defendant”) to stop Skyrocket Media from violating the Telephone Consumer Protection Act,

47 U.S.C. § 227 et seq. (“TCPA”). Skyrocket Media has sent unsolicited, autodialed text

messages to consumers, including to consumers like Plaintiff Schultz who have registered their

phone numbers on the national Do Not Call Registry (“DNC”). Plaintiff, on behalf of herself and

all others, seeks injunctive and monetary relief for all persons similarly injured by Skyrocket

Media’s conduct. Plaintiff, for her Complaint, alleges as follows upon personal knowledge as to

herself and her own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by her attorneys.

                                       INTRODUCTION
       1.       Skyrocket Media is a lead generation company which captures leads and sells

them to other companies.
            CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 2 of 12




       2.       Skyrocket Media also operates a subsidiary called Skyrocket Network, LLC,

which is a lead generation network that pays affiliates to generate leads on its behalf and on

behalf of its publishers.

       3.       Skyrocket Media, either directly or through its affiliates, sends text message

solicitations without first obtaining any consent from the consumer, let alone prior express

consent as required by the TCPA.

       4.       To make matters worse, Skyrocket Media sends these solicitation text messages to

consumers who registered their phone numbers on the National Do Not Call Registry for the

specific purpose of avoiding these types of unwanted marketing solicitations.

       5.       To avoid suspicion of its illegal text message telemarketing, Skyrocket Media has

created a series of different websites to solicit memberships while at the same time hiding its

identity in an attempt to shield itself of liability for violating the TCPA.

       6.       In Plaintiff’s case, Skyrocket Media sent at least two autodialed text messages to

her cellular phone without having her consent and despite the fact that Plaintiff had registered

her phone number on the DNC list more than 30 days prior to receiving the text messages.

       7.       In response to these text messages, Plaintiff files this class action lawsuit seeking

injunctive relief requiring Skyrocket Media to cease sending unsolicited, autodialed text

messages to consumers’ cellular telephone numbers, and to other phone numbers registered on

the DNC, as well as an award of statutory damages to the members of the Classes.

                                              PARTIES

       8.       Plaintiff Schultz is a resident of Zimmerman, Minnesota, which is located in

Sherburne County.
               CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 3 of 12




          9.       Defendant Skyrocket Media, LLC is a Utah limited liability company. Skyrocket

Media does business throughout this District, the State of Minnesota, and throughout the United

States.

                                    JURISDICTION AND VENUE

          10.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the TCPA, which is a federal statute. The Court also

has jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), et seq.

because there are over 100 members of the alleged classes, there is minimal diversity, and there

is over $5,000,000 at issue when the claims of the Class are aggregated. Further, none of the

exceptions to CAFA apply.

          11.      This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant does business in this District and directed

the wrongful conduct giving rise to this case in this District.

                                     COMMON ALLEGATIONS

          Defendant Sends Text Messages Directly and/or Hires Affiliates to Send Text
          Messages Directing Consumers to Defendant’s Websites

          12.      Defendant Skyrocket Media, either directly, or through its affiliates directs

telemarketers to send unsolicited text messages on its behalf and financially benefits from the

marketing.

          13.      The Federal Communication Commission (FCC) has provided instructions stating

that marketers such as Skyrocket Media may not avoid liability under the TCPA simply by

outsourcing their telemarketing:


          [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
          activities to unsupervised third parties would leave consumers in many cases
          without an effective remedy for telemarketing intrusions. This would particularly
          CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 4 of 12



       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as if often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases substantially
       more expensive and less efficient, since consumers (or law enforcement agencies)
       would be required to sue each marketer separately in order to obtain effective relief.
       As the FTC notes, because “[s]ellers may have thousands of ‘independent’
       marketers, suing one or a few of them is unlikely to make a substantive difference
       for consumer privacy.”
       In re Joint Petition Filed by DISH Network, LLC et al. for Declatory Ruling
       Concerning the TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013
       Ruling”) (citations omitted).
       14.    In addition to the above statement from the FCC, Skyrocket Media knowingly

benefits from all of the marketing that is done on its behalf and has ratified any telemarketing.


             Plaintiff Received Unsolicited Autodialed Text Messages to Her Cell
                                Phone Despite Being on the DNC List

       15.     On March 25, 2017, Plaintiff Schultz registered her cellular phone number on the

DNC Registry to avoid receiving unwanted phone and text solicitations.

       16.     Her cellular phone number is not associated with a business and is for personal

use.

       17.     On February 21, 2019 at 3:30 PM, Schultz received an unsolicited autodialed text

message from, or on behalf of, Defendant on her cellular phone from 402-922-9644:




       18.     Clicking on the linke, dozzz.xyz/hhb7zb, leads first to omgxuta.com, which is

believed to be a link tracking service, which then reroutes to newhome.esa-us.com:
             CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 5 of 12




                                                                        1

           19.     At the newhome.esa-us.com domain, the consumer is provided with a short

survey regarding rent-to-own properties. When the survey is completed, the consumer is routed

directly to ViewForeclosureHomes.com, a website owned by Defendant Skyrocket Media.2

           20.     On March 24, 2019 at 10:00 AM, Schultz received a second autodialed text

message on her cellular phone from, or on behalf of, Skyrocket Media, this time supposedly from

the phone number 833-869-4183:




           21.     Clicking on furnished4clsdhomes.pw routes directly to https://eaze-

listings.com/img/?aff_id=10&source=ED-CVSeeps-1-4-5:




                                                                       3


           22.     At the eaze-listings.com domain, the consumer is provided with a short survey

regarding rent-to-own properties. When the survey is completed, the consumer is taken directly

to Skyrocked Media’s website: ViewForeclosureHomes.com—just like the first text message.


1
    Screenshot from Charles, a link tracking program
2
    https://www.linkedin.com/in/onlinemarketingchick/
3
    Screenshot from Charles, a link tracking program
           CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 6 of 12




       23.     Plaintiff has never had a relationship with Skyrocket Media and has never

provided Skyrocket Media express written consent to contact her.

       24.     Plaintiff Schultz was not looking for a rental property or rent-to-own opportunity

at the time she was called.

       25.     The unauthorized text messages sent by Skyrocket Media, as alleged herein, have

harmed Plaintiff in the form of annoyance, nuisance, and invasions of privacy. They have also

disturbed Schultz’s use and enjoyment of her cellular phone, in addition to the wear and tear on

the phones’ hardware (including the phones’ battery) and the consumption of memory on the

phone. Text messages ring or vibrate alerting the phone user of their receipt. These messages

interfere with and interrupt a user’s experience, resulting in further annoyance and invasions of

privacy.

       26.     In addition, Defendant violated the DNC rules by sending 2 solicitation text

messages within a 1-year period to Plaintiff’s phone number, which had been registered on the

Do Not Call registry for at least 30 days.

       27.     Seeking redress for these injuries, Schultz, on behalf of herself and two Classes of

similarly situated individuals, brings suit under the TCPA which prohibits unsolicited autodialed

text messages to cellular telephones, including solicitation text messages to a phone number

protected by the DNC.

                                    CLASS ALLEGATIONS
                Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
       28.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks certification of

the following Classes:
          CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 7 of 12



       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through class certification (1) Defendant (or
       an agent acting on behalf of Defendant) placed text message calls, (2) to the
       person’s cellular telephone number, (3) using the text messaging platform
       Defendant used to place text message calls to Plaintiff, (4) for whom Defendant
       claims it obtained prior express consent in the same manner as Defendant claims it
       supposedly obtained prior express consent to text message Plaintiff.

       Do Not Call Registry Class: All persons in the United States who from four years
       prior to the filing of this action through class certification (1) Defendant (or an agent
       acting on behalf of Defendant) texted more than one time; (2) within any 12-month
       period (3) where the person’s telephone number had been listed on the DNC for at
       least thirty days; (4) for the same reason that Defendant texted Plaintiff; and (5) for
       whom Defendant claims it obtained prior express consent in the same manner as
       Defendant claims it supposedly obtained prior express consent to text message
       Plaintiff.
       29.      The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released. Plaintiff anticipates the need to amend the Class definition following appropriate

discovery.

       30.     Numerosity: On information and belief, there are hundreds if not thousands of

members of the Classes such that joinder of all members is impracticable.

       31.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:
          CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 8 of 12




               (a) whether Defendant used an automatic telephone dialing system to send text

                   messages to Plaintiff and the members of the Autodialed No Consent Class;

               (b) whether Defendant sent unsolicited text messages to phone numbers

                   registered on the DNC;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA;

               (d) whether Defendant’s system is an ATDS, and

               (e) whether members of the Classes are entitled to treble damages based on the

                   willfulness of Defendant’s conduct.

       32.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes and have the financial resources to do so.

Neither Plaintiff nor her counsel has any interest adverse to the Classes.

       33.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

whole thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes, not on facts or law applicable only to Plaintiff. Additionally, the damages

suffered by individual members of the Classes will likely be small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.
         CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 9 of 12




Thus, it would be virtually impossible for the members of the Classes to obtain effective relief

from Defendant’s misconduct on an individual basis. A class action provides the benefits of

single adjudication, economies of scale, and comprehensive supervision by a single court.


                                    FIRST CAUSE OF ACTION
                                Telephone Consumer Protection Act
                               (Violations of 47 U.S.C. § 227, et. seq.)
                   (On Behalf of Plaintiff and the Autodial No Consent Class)
       34.       Plaintiff repeats and realleges paragraphs 1 through 33 of this Complaint and

incorporates them by reference.

       35.       Defendant and/or its agents sent unwanted solicitation text messages to cellular

telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent

Class using an autodialer.

       36.       These solicitation text messages were sent en masse without the consent of the

Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation

text messages.

       37.       The text messages were sent using an automatic telephone dialing system

(“ATDS”). Defendant used technology that had the capacity to randomly generate and store

numbers and dial them from a pre-loaded list. The equipment shared characteristics of a

predictive dialer and allowed for the sending of text messages en masse without sufficient human

intervention. When the 402-922-9644 number is dialed, a pre-recorded message is heard. When

the 833-869-4183 number is dialed, an error message is displayed indicating that it is an invalid

number. Both facts support that an ATDS was used to send the texts. Further discovery is needed

regarding Defendant’s system as only defendant possesses such information.
         CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 10 of 12




       38.     Defendant failed to obtain prior express consent of any kind. There was no oral

consent, and Defendant failed to obtain any written consent required under the TCPA or

otherwise.

       39.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

each entitled to between $500 and $1,500 for each and every text message.


                                 SECOND CAUSE OF ACTION
                              Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227, et. seq.)
                 (On Behalf of Plaintiff and the Do Not Call Registry Class)
       40.     Plaintiff repeats and realleges the paragraphs 1 through 39 of this Complaint and

incorporates them by reference.

       41.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

       42.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”4

       43.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate

any call for telemarketing purposes to a residential telephone subscriber unless such person or

entity has instituted procedures for maintaining a list of persons who request not to receive

telemarketing calls made by or on behalf of that person or entity.”


4
 Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No.
02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
         CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 11 of 12




       44.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       45.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government, for at least 30 days.

       46.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one phone call/text message in a 12-month period by or on

behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered

actual damages and are entitled to between $500 an $1,500 per violation.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff Skyrocket Media, individually and on behalf of the Classes,
prays for the following relief:
   a) An order certifying the Classes as defined above, and appointing Plaintiff as the
       representative of the Classes and her attorneys as Class Counsel;
   b) An award of actual and/or statutory damages and costs to be paid into a common fund for
       the benefit of the Classes;
   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
        CASE 0:20-cv-02370-JRT-TNL Doc. 1 Filed 11/23/20 Page 12 of 12




   d) An injunction requiring Defendant to cease all unsolicited texting activity, and to
      otherwise protect the interests of the Classes; and

   e) Such further and other relief as the Court deems just and proper.


                                     JURY DEMAND
      Plaintiff Kelly Schultz requests a jury trial.
                                             Respectfully Submitted,

                                            KELLY SCHULTZ, individually and on behalf of
                                            those similarly situated individuals

Dated: November 17, 2020                    By: /s/ Ryan Peterson
                                            Peterson Legal, PLLC
                                            5201 Eden Avenue, Suite 300
                                            Edina, Minnesota 55436
                                            ryan@peterson.legal
                                            Telephone: (612) 367-6568
                                            Facsimile: (612) 295-0415
                                            Steven L. Woodrow*
                                            swoodrow@woodrowpeluso.com
                                            Patrick H. Peluso*
                                            ppeluso@woodrowpeluso.com
                                            Woodrow & Peluso, LLC
                                            3900 East Mexico Ave., Suite 300
                                            Denver, Colorado 80210
                                            Telephone: (720) 213-0675
                                            Facsimile: (303) 927-0809
                                            Attorneys for Plaintiff and the putative Classes
                                            *Pro Hac Vice motion forthcoming
